DETAILED ACTION

Drawings
The drawings were received on 17 May 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 17 May 2021, with respect to claims 15-28 have been fully considered and are persuasive.  The rejection of claims 15-28 under 112 (a) has been withdrawn. 

Applicant’s arguments, see page 14, filed 17 May 2021, with respect to claims 26-28 have been fully considered and are persuasive.  The rejection of claims 26-28 under 102(a)(2) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

DELETE the article "an" prior to the term "environment"; and INSERT the term -- said --.  
The environment sensor has been previously claimed in claim line 14.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
   Prior art was not relied to reject claims 15-28 because the prior art of record fails to teach and/or make obvious the following:
      Claims 15-25:  Providing a device comprising a fine control circuit interfaced with said rate sensor means, and said environment sensor, and arranged to evaluate  behavior upon wearing of each said movement or respectively of each said watch, to issue a testing certificate in the case where all values measured comply with predefined tolerances, or to resume an iterative rate setting correction and testing process otherwise, for both dynamic positions and said standardized static chronometric testing positions where the acceleration and velocity are different than zero and which correspond to additional dynamic chronometry criteria, defined in order to qualify the rate during continuous motion applied to said movement or respectively to said watch in combination with all of the remaining limitations of the claim.
   Claims 26-28:  Providing a method for chronometric testing of a watch movement or of a watch, comprising:  measuring acceleration applied to said movement or respectively to said watch, to distinguish static positions where the acceleration and the velocity are zero and among which are said standardized chronometric testing positions, and dynamic positions where the acceleration and the velocity are different .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL S LARKIN/Primary Examiner, Art Unit 2856